Citation Nr: 1434531	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Service connection for left ear hearing loss. 

2.  Service connection for a lumbar spine disorder, to include as secondary to the service-connected right knee disability (claimed as low back pain).

3.  Service connection for a cervical spine disorder (claimed as neck pain).

4.  Entitlement to an initial compensable rating for right ear hearing loss.

5.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected right knee strain with patellar tendonitis (a right knee disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1998 to August 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California, and Salt Lake City, Utah, respectively.  The Salt Lake City, Utah, RO has jurisdiction of the current appeal.  A March 2011 rating decision denied service connection for low back pain as secondary to the service-connected right knee disability.  Although a higher rating of 10 percent has been assigned for the service-connected right knee disability, as reflected in the May 2011 rating decision, the issue remains in appellate status because the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).
 
The Veteran requested a hearing before the Board, and this hearing was scheduled for July 2011; however, the Veteran failed to appear for this hearing and has not presented good cause for not attending the hearing.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2013).

Entitlement to total disability rating based upon individual unemployability (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence suggesting that the Veteran is unemployable due to his service-connected disabilities.  While the record reflects that the Veteran has asserted that the right knee disability affects his job as a coach, the Veteran indicated that the right knee disability does not cause any limitations in regard to teaching.  This indicates that the right knee disability has resulted in a change in the Veteran's job duties and not that he became unemployable.  In fact, the Veteran has not asserted, nor does the evidence suggest, that the Veteran is unemployable due to his service-connected right ear hearing loss or right knee disability.  Therefore, remand or referral of a claim for a TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities on appeal.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have a current left ear hearing loss disability, lumbar spine disability, or cervical spine disability for VA compensation purposes.

2. For the entire rating period on appeal, the Veteran's right ear hearing loss disability manifested no worse than Level I hearing in the right ear.  

3. For the entire rating period on appeal, a right knee disability has resulted in pain and mild effusion.  

4. For the entire rating period on appeal, right knee flexion has been limited to 20 degrees, to include as due to pain, and extension has been normal.

5. For the entire rating period, the Veteran's right knee disability has not been manifested by arthritis, recurrent subluxation or lateral instability, limitation of flexion to 15 degrees, limitation of extension to 5 degrees, limitation of flexion of 45 degrees with limitation of extension of 10 percent, malunion or non-union of the tibia and fibula, favorable or unfavorable ankylosis, or genu recurvatum with weakness or insecurity in weight-bearing objectively demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for a lumbar spine disorder, to include as secondary to the service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  For the entire initial rating period on appeal, the criteria for an initial compensable rating for right ear hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).  

5.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for an initial rating of 20 percent, and no more, for the service-connected right knee strain with patellar tendonitis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5256-5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to initial adjudication.  A June 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The June 2009 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.  Thus, the VA satisfied its duties to notify the Veteran. 

Concerning the appeals for higher initial ratings, because these are appeals that arise from the Veteran's disagreement with the initial ratings following the grant of service connection for right ear hearing loss and a right knee disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service treatment records, and the Veteran's own statements in support of his claims.  Therefore, VA's duty to assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The RO arranged for a general VA examination in July 2009, and VA audiometric examinations in July 2009 and March 2011.  The Veteran also underwent a VA examination of the right knee in March 2011.  These examinations are adequate for purposes of rating right ear hearing loss and the right knee disability on appeal as well as deciding service connection for left ear hearing loss.  The VA examiners reviewed the medical history and complaints, made clinical measures and observations including audiometric testing and speech recognition testing, and rendered opinions regarding the severity of bilateral hearing loss and right knee disabilities on appeal.  The examination reports contain all the findings needed to evaluate the claims on appeal, including the Veteran's history and a rationale for the opinion given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

In connection with the claims for service connection for a cervical spine disorder and a lumbar spine disorder, the Veteran underwent a general VA examination in July 2009; however, no nexus opinion was obtained with respect to these two disorders.  Because there is sufficient competent medical evidence that demonstrates that the Veteran does not have a current lumbar spine disability or a current cervical spine disability, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion.  Accordingly, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for these disorders; therefore, further assistance in the form of VA examination or opinion is not necessary to decide these claims.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis. Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims because either there is already competent medical evidence of no current disability or there is no in-service injury or disease or event to which a current disability could be related.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Sensorineural hearing loss, which is an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for left ear hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, low back pain and neck pain are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); moreover, the July 2009 VA examination shows that the Veteran does not have arthritis of the lumbar spine or cervical spine.  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claims for service connection for a lumbar spine disorder, and a cervical spine disorder.  Walker, 708 F.3d 1331.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles, 16 Vet. App. at 374 (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Ear Hearing Loss 

The Veteran contends that he has hearing loss in the left ear related to active service.  Specifically, he stated that he was noted to have significant hearing loss by a specialist at the service separation examination.  See January 2011 VA Form 9.

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the weight of the lay and medical evidence demonstrates that the left ear hearing loss has not met the threshold criteria for establishing a current left ear hearing loss "disability" for VA purposes in accordance with 38 C.F.R. 
§ 3.385.  At the July 2009 VA audiological examination, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
20
35
35
 
Left ear speech audiometry revealed speech recognition ability of 96 percent. 

At the March 2011 VA audiological examination, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
20
30
 
Left ear speech audiometry revealed speech recognition ability of 96 percent. 

With respect to the left ear, puretone thresholds were not recorded at 40 decibels or greater in any of the frequencies or 26 Hertz or greater in at least three frequencies, and speech recognition scores were not less than 94 percent at any point during the appeal period.  Therefore, the Veteran does not have impaired hearing of the left ear for VA purposes; as such, the Board finds that the Veteran does not have a current hearing loss disability in the left ear.  See 38 C.F.R. § 3.385.  

The Board has considered the Veteran's statement on the January 2011 VA Form 9 indicating that he was noted to have significant hearing loss during the service separation examination; however, the record does not contain a service separation examination and the Veteran indicated on the June 2009 VA claim Form 21-526 that he did not have a service separation examination.  The Board finds the Veteran not credible with respect to the above-referenced statement because the weight of the lay and medical evidence of record demonstrates that the Veteran did not have a service separation examination and, as such, could not have been diagnosed with hearing loss without an examination.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Brammer, 3 Vet. App. 223; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Because the Veteran does not have a currently-diagnosed left ear hearing loss "disability" under 38 C.F.R. § 3.385, service connection for left ear hearing loss is not warranted.  Because the preponderance of the evidence is against the claim for service connection for left ear hearing loss, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102.

Service Connection for a Lumbar Spine Disorder
and a Cervical Spine Disorder

The Veteran contends that he has a lumbar spine disorder and a cervical spine disorder related to active service.  Specifically, he asserted that he has low back pain and neck pain due to heavy flight line lifting and maintenance as well as a snowboarding accident during active service.  Alternatively, the Veteran also stated that a lumbar spine disorder is related in part to his right knee disability.  See April 2010 notice of disagreement, and January 2011 VA Form 9.  At the outset, the Veteran is only service connected for a right knee disability; therefore, the Board will consider service connection for a lumbar spine disorder on a direct basis and as secondary to the service-connected right knee disability.

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran does not have currently-diagnosed disabilities of the lumbar spine or the cervical spine.   A July 2009 VA general examination report showed that the Veteran reported pain in the neck and low back; however, upon examination, the VA examiner concluded that the Veteran had no diagnosed disability of the low back or neck because there was no pathology to render a diagnosis.  Moreover, based on concurrent X-ray, the VA examiner found that the cervical spine and lumbar spine X-ray findings were within normal limits.  

The Board has considered the Veteran's complaints of pain in the neck and low back.  The Board finds that the Veteran is competent to report any symptoms that come to him through the senses; however, symptomatology such as pain without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which direct service connection may be granted.  Sanchez-Benitez, 13 Vet. App. 282.  Moreover, the Veteran lacks the requisite medical expertise to attribute any neck or low back pain he experiences to a diagnosed disability involving the cervical spine or the lumbar spine.  Id.  Therefore, the Veteran's assessment as to whether he has current disabilities of the lumbar spine or cervical spine is afforded far less probative value than the medical evidence upon specific examination showing no current disability of the lumbar spine or cervical spine.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.

The existence of a current disability is the cornerstone of a claim for VA disability compensation under any theory of entitlement.  See 38 U.S.C.A. § 1110; Brammer, 3 Vet. App. 223; Degmetich, 104 F. 3d 1328.  Because the Veteran does not have a current lumbar spine disability or cervical spine disability, service connection for a lumbar spine disorder on a direct basis and as secondary to the service-connected right knee disability and service connection for a cervical spine disorder are not warranted.  Because the preponderance of the evidence is against the claims for service connection for a lumbar spine disorder and a cervical spine disorder, the claims must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102.

Disability Rating Legal Authority

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

Initial Rating Analysis for Right Ear Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent for hearing loss.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are performed.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992). 

Diagnostic Code (DC) 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) (2013) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455. 

The Veteran asserts that a higher initial disability rating than zero percent is warranted for the service-connected right ear hearing loss.  

The Veteran underwent a VA audiology evaluation in July 2009.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ

1000
2000
3000
4000
RIGHT
20
25
40
45

Speech audiometry in July 2009 revealed speech recognition ability of 96 percent in the right ear.  The pertinent diagnosis was mild sensorineural hearing loss.  

These results yield a puretone threshold average of 32.5 for the right.  38 C.F.R. 
§ 4.85(d).  From Table VI of 38 C.F.R. § 4.85, a Roman numeral I is designated for the right ear and a Roman numeral I is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the right ear hearing loss does not exceed the levels contemplated for a zero percent schedular rating.  Thus, this audiometric evidence does not support a finding of a compensable rating for right ear hearing loss.

The Veteran underwent another VA audiology evaluation in March 2011.  At that time, puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
10
15
15
35

Speech audiometry in March 2011 revealed speech recognition ability of 96 percent in the right ear.  The pertinent diagnosis was hearing loss that was not disabling.  

These results yield a puretone threshold average of 18.75for the right.  38 C.F.R. 
§ 4.85(d).  From Table VI of 38 C.F.R. § 4.85, a Roman numeral I is designated for the right ear and a Roman numeral I is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the right ear hearing loss does not exceed the levels contemplated for a zero percent schedular rating.  Thus, this audiometric evidence does not support a finding of a compensable rating for right ear hearing loss.

Despite the Veteran's contention that his hearing loss is severe enough to warrant a compensable rating for right ear hearing loss, the application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability rating for the initial rating period on appeal.  The Board does not find evidence that the rating assigned for the Veteran's right ear hearing loss should be rated higher based on the facts found during the initial rating period on appeal.  The weight of the competent and probative lay and medical evidence of record is against an initial compensable disability rating during the initial rating period on appeal.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial compensable rating for right ear hearing loss for the rating period on appeal.  

Initial Rating Analysis for a Right Knee Disability

The Veteran contends that the right knee disability has manifested by more severe symptomatology than that contemplated by the 10 percent rating assigned for the entire initial rating period on appeal.  Specifically, he stated that he had reduced range of motion of the right knee due to pain.  See January 2011 VA Form 9.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The diagnostic codes relevant to this case are 5024 and 5256-5263.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  The Veteran is in receipt of a 10 percent disability rating for the right knee under DC 5024, which is in turn rated on limitation of motion of the right knee as degenerative arthritis,  for the entire initial rating period on appeal based on evidence of painful and limited motion as per the March 2011 VA examination report.  See May 2011 rating decision.

The diagnostic codes that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).

Under DC 5260, a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  Under DC 5261, a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

In July 2009, the Veteran underwent a general VA examination, to include an examination of the right knee.  The Veteran reported that he had knee pain that occurred twice per week and lasted for two hours each time; the Veteran stated that the pain level is at 8 out of 10 and indicated that pain is elicited by physical activity and relieved by rest.  The Veteran reported having no stiffness, swelling, heat, redness, giving way, locking, fatigability, or dislocation.  The Veteran also stated that he did not have right knee replacement and was never hospitalized or had surgery associated with the right knee disability.  

Upon physical examination in July 2009, the Veteran had right knee tenderness with no signs of edema, effusion, weakness, redness, heat, subluxation, or guarding of movement.  There was no genu recurvatum or locking pain.  Right knee flexion was measured at 140 degrees and extension at zero degrees, which was not limited by pain fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The right knee medial and lateral collateral ligament stability test and medial and lateral meniscus stability test were normal.

In February 2011, the Veteran underwent another VA examination of the right knee.  The Veteran reported pain in the right knee subpatellar region and that his knee swelled up from time to time that could be provoked with palpation of the patellar tendon.  The Veteran also stated that he had soreness that flares with prolonged sitting and that sometimes he woke up at night with significant pain of the right knee.  Flares were described as sharp and lasted an hour to all day, which were alleviated by rest, ice, compression, elevation, and over-the-counter pain medication.  

Upon examination in February 2011, the Veteran was found to have mild effusion in the subpatellar area with severe and marked patellar tendon tenderness at the distal tip of the patella coursing down to the insertion on the tibial tuberosity.  Right knee extension was to zero degrees without pain and flexion was measured at 110 degrees with pain starting at 20 degrees.  There was no change in active or passive range of motion during repeat motion testing and no additional losses of ranges of motion or loss of function of the right knee due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups or loss of function.  There was mild crepitus on extension and flexion; the VA examiner found the right knee to be otherwise stable with normal valgus-varus, intact ligaments, and negative McMurray.  The Veteran had slight antalgic gait and a limp to the right knee.  A concurrent X-ray report showed that the knee was essentially normal.  The VA examiner diagnosed the Veteran with right patellar tendonitis. 

Based on the above and resolving reasonable doubt in the Veteran's favor, the Board finds that the right knee disability warrants a 20 percent rating under 
DC 5260 for the entire initial rating period on appeal.  According to the February 2011 VA examination report, flexion was measured at 110 degrees with pain starting at 20 degrees.  Taking into consideration functional loss due to pain on movement of the right knee, the Board finds that the Veteran had knee flexion limited to less than 30 degrees, which is consistent with a 20 percent rating under DC 5260.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

The Board finds that the weight of the lay and medical evidence of record establishes that a rating in excess of 20 percent is not warranted at any point during the initial rating period on appeal under DC 5260 as the record establishes that right knee flexion was not found be limited to 15 degrees at any point during the appeal period.  38 C.F.R. § 4.71a.
  
Moreover, the record does not establish that the Veteran's right knee disability warrants an evaluation in excess of 20 percent under DC 5261 as the weight of the lay and medical evidence does not establish that right knee extension was to 5 degrees.  Id.  At the July 2009 and February 2011 VA examinations, right knee extension was found to zero degrees, which was not limited by pain fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Additionally, a separate rating under DC 5261 is not warranted because the Board has assigned a 20 percent rating under DC 5260.  See VAOPGCPREC 9-2004.  The Board has considered the Veteran's reports of the functional limitations on running, sprinting, and performing practice drills with his students; these fictional limitations are considered under the rating criteria based on limitation of motion, to include as due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261; see also DeLuca, 8 Vet. App. 202.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the right knee disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the lay and medical evidence does not show ankylosis, recurrent subluxation or lateral instability, semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria of DCs 5256, 5257, 5259, 5262, and 5263 do not apply for the entire rating period on appeal.  38 C.F.R. 
§ 4.71a.  Moreover, consideration of an increased initial rating under DC 5258 is not applicable because the maximum rating under this diagnostic code is 20 percent.  The Board has also considered the Veteran's complaints of crepitus, which is defined as the grating sensation caused by the rubbing together of the try synovial surfaces of joints.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 429 (32nd ed. 2012).  Crepitus is associated with arthritis; therefore, to the extent that crepitus was painful, it has been considered under arthritic limitation of motion due to pain.  The Board has also considered the Veteran's assertions of functional limitations on lateral stepping; however, throughout the rating period on appeal, shows no recurrent subluxation or lateral instability of the right knee; accordingly, to the extent that pain limits the Veteran's lateral stepping, such pain has been considered under DC 5024 for arthritic limitation of motion due to pain, or DCs 5260 and 5261 for limitation of motion, to include as due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  Further, there is no evidence the Veteran has undergone a right knee replacement, so DC 5055 is also inapplicable.

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an initial rating for a right knee disability in excess of 20 percent for the entire rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.71a. 

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for any period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5024, which provides for arthritic limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, and other limiting factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  In this case, considering the lay and medical evidence, the right knee disability has been manifested by pain, mild effusion, and limitation of motion; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria, to include a separate rating for right knee arthritis, as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  

The Board also finds that the symptomatology and impairment caused by the Veteran's right ear hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The Veteran's hearing loss symptoms are contemplated by the schedular rating criteria.  The Board recognizes and has considered the Veteran's reports of increased hearing impairment resulting in having trouble hearing people especially those who are soft spoken as well as in group and noisy settings, which causes less social and occupational.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiological testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered.  

Moreover, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

In the absence of exceptional factors associated with the service-connected right ear hearing loss disability or right knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for left ear hearing loss is denied. 

Service connection for a lumbar spine disorder, to include as secondary to the service-connected right knee strain with patellar tendonitis, is denied. 

Service connection for a cervical spine disorder is denied. 

An initial compensable for right ear hearing loss for the initial rating period on appeal is denied.  

A higher initial disability rating of 20 percent, but no more, for the service-connected right knee strain with patellar tendonitis for the entire rating period on appeal is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


